Citation Nr: 1809071	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-44 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for osteoporosis and osteopenia, right hip, prior to June 2, 2017.

2.  Entitlement to initial rating in excess  10 percent for limitation of extension, right hip osteoporosis and for right thigh impairment, osteoporosis, from June 2, 2017.  

3.  Entitlement to an initial rating  in excess of 10 percent for osteoporosis and osteopenia, left hip, prior to June 2, 2017

4.  Entitlement to an initial  rating in excess of 10 percent for  limitation of extension, left hip osteoporosis and for impairment of thigh, left hip osteoporosis, from June 2, 2017.  

5.  Entitlement to an initial, compensable rating for bilateral shin splints.

6.  Entitlement to an initial rating in excess of 10 percent  prior to June 2, 2017, and a rating in excess of 30 percent from that date, for migraine headaches. 

7.  Entitlement to an initial rating in excess of 10 percent prior to June 2, 2017; and a rating in excess of 30 percent from June 2, 2017, for  degenerative joint disease of the cervical spine .


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1981 to March 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, granted service connection for hypertension and assigned an initial 0 percent (noncompensable) rating; granted service connection for osteoporosis and osteopenia of the right hip and assigned an initial 0 percent (noncompensable) rating;; granted service connection  osteoporosis and osteopenia of the left hip and assigned an initial 10 percent rating; bilateral shin splints and assigned an initial 0 percent (noncompensable) rating; migraine headaches and assigned initial 0 percent (noncompensable) rating; and degenerative joint disease of the cervical spine and assigned an initial 10 percent rating.  Each award was made effective from April 1, 2009 (the date after the Veteran's retirement from service).  In February 2010, the Veteran filed a notice of disagreement (NOD) to the initial ratings assigned.  A statement of the case (SOC) was issued in November 2010, and that same month, the Veteran filed a substantive appeal (a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In the July 2009 rating decision, the AOJ  also denied service connection for right and left shoulder disabilities.  In her NOD, the Veteran also expressed disagreement with this decision.  However, in a September 2010 rating decision, the RO awarded service connection for impingement syndrome of the right and left shoulders and assigned a 10 percent rating, each, effective April 1, 2009.  This action resolved the claims for service connection. 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In February 2016, the Board denied an initial compensable rating for hypertension and remanded the remaining claim on appeal further development.  The remand also addressed claims involving the initial ratings assigned for  service-connected right and left shoulder disabilities, for which the Veteran completed the first of two actions required to place these matters in appellate status. 

Pursuant to the Board's remand, in  May 2016, the AOJ issued a SOC for the right and left shoulder disabilities and included instructions on how to file a substantive appeal.  The Veteran has not filed a substantive appeal in response and these issues have not been certified to the Board.  See August 2017 VA Form 8, Certification of Appeal.  Accordingly, the issues of higher initial ratings for right and left shoulder disabilities are not on appeal.  38 C.F.R. §§ 20.200, 20.202 (2017). 

Regarding characterization of the appeal,  because the appeal involves disagreement with the initial ratings assigned following awards of service connection, the Board has characterized these matters issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Moreover, although, in September 2010 and June 2017 rating decisions, the RO granted higher initial ratings for the Veteran's migraine headaches, hip disabilities and cervical spine disability, higher ratings for each disability are available before and after June 2, 2017, and the Veteran is presumed to seek the maximum available benefit for a disability.  As such, the claims for higher ratings for these disabilities-now chararacterized to reflect the staged ratings assigned, and, with respect the right and left hips, recharacterization of the disabilities-remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes again notes, as noted previously, that the matter of the Veteran's entitlement to a total disability rating based upon individual unemployability (TDIU) due to the combined effects of all service connected disabilities was raised by the record and referred to AOJ for appropriate action.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447   (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The AOJ has not taken any action with respect to this claim.  Hence, the issue is again referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits; 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished.

2.  From the April 1, 2009 effective date of the award of service connection to  June 2, 2017, osteoporosis and osteopenia, right hip resulted in loss of function due to painful motion with flexion to, at worst, 125 degrees; with extension to, at worst, 30 degrees; with abduction to, at worst, 45 degrees and adduction to, at worst, 25 degrees.

3.  Since  June 2, 2017, the Veteran's osteoporosis and osteopenia, right hip has manifested in pain with reduced range of motion with flexion to, at worst, 90 degrees; with extension to, at worst, 0; with abduction to, at worst, 20 degrees and adduction to, at worst, 10 degrees with flare-ups, pain, and interference with sitting, standing, and weight-bearing.

4.  From the April 1, 2009 effective date of the award of service connection to  June 2, 2017, osteoporosis and osteopenia, left hip  resulted in loss of function due to painful motion with flexion to, at worst, 125 degrees; with extension to, at worst, 30 degrees; with abduction to, at worst, 45 degrees and adduction to, at worst, 25 degrees.

5.  Since June 2, 2017, the Veteran's osteoporosis and osteopenia, left hip has manifested in pain with reduced range of motion with flexion to, at worst, 90 degrees; with extension to, at worst, 0; with abduction to, at worst, 20 degrees and adduction to, at worst, 10 degrees with flare-ups, pain, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

6.  At no pertinent point has either of the Veteran's hips manifested ankylosis, flail joint, or femur impairment.  

7.  At no time since the April 1, 2009 effective date of the award of service connection have the Veteran's bilateral shin splints  manifested in reduced range of motion for either the knee or ankle, even with consideration of functional loss due to pain. 

8.  Since the April 1, 2009 effective date of the award of service connection, the Veteran's migraine headaches has manifested in characteristic prostrating attacks occurring on average, once a month; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.

9.  From the April 1, 2009 effective date of the award of service connection to  June 2, 2017, the Veteran's degenerative joint disease of the cervical spine manifested in cervical muscle spasm resulting in reversed lordosis, but forward flexion of the cervical spine was to, at worst, 45 degrees with pain.

10.  Since  the June 2, 2017, the Veteran's degenerative joint disease of the cervical spine has been manifested by pain and limitation of motion, to include forward flexion of the cervical spine to 15 degrees with pain, but no spinal ankylosis or incapacitating episodes due to Intervertebral Disc Syndrome (IVDS),  .

11.  The schedular criteria are adequate to rate the service-connected disabilities under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for an initial  10 percent rating for osteoporosis and osteopenia of the  right hip, April 1, 2009 to June 2, 2017 are met.are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5252 (2017).

2.  The criteria for an initial  rating in excess of 10 percent for limitation of extension, right hip osteoporosis and for right thigh impairment are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5251, 5253 (2017).

3.  The criteria for an initial rating in excess of 10 percent for osteoporosis and osteopenia of the left hip prior to June 2, 2017, and for  limitation of extension left thigh and for impairment of thigh, left hip osteoporosis,. from June  2, 2017, are not t met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253 (2017).

4.  The criteria for an initial, compensable rating for bilateral shin splints are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5262 (2017).

5.  Since the April 1, 2009 effective date of the award of service connection, the criteria for an initial 30 percent but no higher rating for migraine headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8100 (2017).

6.  Since the April 1, 2009 effective date of the award of service connection, the criteria for a 20 percent initial rating but no higher for degenerative joint disease of the cervical spine are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a; General Rating Formula for Diseases and Injuries of the Spine (for DCs 5237-5243) (2017).

7.  The criteria for a rating in excess of 30 percent, for degenerative joint disease of the cervical spine are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a; General Rating Formula for Diseases and Injuries of the Spine (for DCs 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).
After a  complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).     

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2009 pre-rating letter, the RO provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of this letter, the July 2009 rating decision awarded service connection for the disabilities now on appeal.  Hence, the letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records and VA examination reports.  

Also of record and considered in connection with the appeal is the transcript of the of the Board hearing, along with various written statements provided by the Veteran, and her friend and representative on her behalf.   With respect to the  November 2015 Board hearing, the Veteran was provided an opportunity to orally set forth her contentions.before  he undersigned Veterans Law Judge.  During the hearing, the undersigned enumerated the issues then on appeal, to include some of those herein decided, and elicited testimony from the Veteran concerning  her medical treatment,s ymptoms, and functional impairment. While rhe undersigned did not explicitly suggest the submissiono of any specidic, additional evidence, on these facts, such omission was harmless.  Following the hearing, additional development of the evidence was undertaken and, as a result, additional evidence was added to the claims file. Bryant, etc,


In the February 2016 remand, the AOJ was directed to do the following: furnish a SOC for higher initial rating claims for right and left shoulder disabilities; obtain VA North Texas Health Care System (HSC) treatment records from July 2015; send the Veteran a letter requesting she identify any additional evidence that is not of record, specifically private medical records form Dr. F; furnish VA examinations for service-connected hip, shin splint, migraine headache and cervical spine disabilities and readjudicate the claims.  The AOJ issued a May 2017 SSOC for the bilateral shoulders.  North Texas HCS records through May 2017 have been obtained.  In July 2016 and March 2017 letters, the RO requested that the Veteran identify any additional evidence, to specifically include Dr. F's private medical records.  In June 2017, the Veteran was afforded additional VA examinations for her service-connected headaches, cervical spine, hips and shin splint disabilities.  The AOJ readjudicated the claims in the June 2017 SSOC.  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board finds that no further action on any of these claims, prior to appellate consideration, is required.  Notably, with respect to the musculoskeletal disability claims, the June 2017 orthopedic examination reports document range of motion results responsive to the presence of pain in passive motion, weight-bearing and for the hips, bilateral motion studies, consistent with 38 C.F.R. § 3.159 and Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  During the June 2017 VA examinations, the Veteran did not endorse or refer to flare-up episodes for her orthopedic disabilities that caused additional motion loss than recorded during clinical examination.  The record is otherwise silent for such assertions.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Consequently, further examination or opinion to obtain clinical estimates of motion loss in terms of degrees is unnecessary to decide the claims.  Id.; see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent to all the higher rating claims on appeal, the Board notes, at the outset, that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A.  Hips

For the right hip, the Veteran is service-connected for right hip osteoporosis and osteopenia, noncompensable pursuant to Diagnostic Code (DC) 5252.  From June 2, 2017, she is additionally service connected for limitation of extension, right hip osteoporosis, 10 percent disabling pursuant to DC 5251; and right thigh impairment, osteoporosis, 10 percent disabling pursuant to DC 5253.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  

For the left hip, the Veteran is service-connected for left hip osteoporosis and osteopenia, 10 percent disabling pursuant to DC 5252.  From June 2, 2017, she is additionally service connected for limitation of extension left hip osteoporosis, 10 percent disabling pursuant to DC 5251 and for impairment of thigh, left hip osteoporosis, 10 percent disabling pursuant to DC 5253.  Id.

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

DC 5253 provides rating for impairment of the thigh based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under DC 5250 (ankylosis of the hip), DC 5251 (limitation of extension), 5252 (limitation of flexion), or DC 5253 (impairment of the thigh).

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.  The Board finds that such holding would apply to the various ranges of motion of the hip and thigh as well as delineated in the rating criteria.

Turning to the evidence, the Veteran was afforded a June 2009 VA general medical examination.  For her hips, she initially denied any pain.  She reported that she was diagnosed with osteoporosis in both hips.  She complained about a little stiffness in the morning or with prolonged sitting.  She denied click or popping, flare-ups, surgery or injury for either hip.  However, she reported some posterior hip pain.  She denied any effects on her daily activities.  Clinical examination showed tenderness to palpation for bilateral lateral hips.  Gait was normal.  Range of motion (ROM) for extension was to 30 degrees without pain bilaterally.  Flexion was to 125 degrees without pain bilaterally.  Adduction was to 25 degrees without pain bilaterally.  Abduction was to 45 degrees with complaint of left hip pain only.  External rotation was to 60 degrees without pain bilaterally.  Internal rotation was to 60 degrees without pain bilaterally.  Internal rotation was to 40 degrees without pain bilaterally.  The Veteran did not exhibit increased pain, fatigue, weakness, lack of endurance or incoordination during repetitive motion testing.  The examiner noted clinical testing confirmed osteoporosis/ osteopenia.  The examiner assessed osteoporosis/ osteopenia predominately in the hips.  

In November 2010, the Veteran had a private orthopedic evaluation.  For both hips, the examiner noted pain on palpation over the trochanteric areas and anterior groin area.  ROM was full and painless, bilaterally.  X-rays of the hips showed mild arthritis changes, bilaterally.  Diagnostic ultrasound revealed mild hydroarthrosis bilaterally.  The clinician assessed bilateral hip pain, degenerative joint disease of the bilateral hips and mild trochanteric bursitis.  He recommended a magnetic resonance imaging (MRI) study.

November 2010 magnetic resonance imaging (MRI) study of the hips revealed findings consistent with trochanteric bursitis.  

December 2010 private medical records include another clinical evaluation of the hips.  For both hips, the examiner noted pain on palpation over the trochanteric areas and anterior groin area.  ROM was full and painless, bilaterally.  The examiner assessed bilateral hip pain, degenerative joint disease of both hips, and trochanteric bursitis.  

September 2012 private medical records were substantially similar to the November and December 2010 assessments.  Notably, hip ROM was full and painless, bilaterally.  The examiner assessed bilateral hip pain, degenerative joint disease of both hips, and trochanteric bursitis.  

In March 2015, the Veteran asserted that higher ratings were warranted for both hips.  She stated that she pain bilateral hip pain when tested and believed she had higher levels of pain and functional impairment that reflected by the currently assigned ratings.  

At the November 2015 hearing, the Veteran reported that her right hip pain was greater than in her left hip.  She reported that her bilateral hip pain had increased since the 2009 VA examination.  She complained about increasing stiffness, pain and limited motion for each hip.  She currently took medication for osteoporosis.  She stated that she had flare-ups of hip pain with activity.  She was limited in walking to a quarter to a half mile before having a flare-up.  

On June 2, 2017, the Veteran was afforded a VA hip examination.  The examiner listed a diagnosis of bilateral hip osteoporosis.  Currently, the Veteran complained about bilateral hip pain that increased with standing or walking.  She did not report flare-ups, but reported functional impairment.  Right and left hip ROM were as follows: flexion to 90 degrees, extension to 0; abduction to 20 degrees; adduction to 10 degrees; external rotation to 30 degrees and internal rotation to 20 degrees.  The examiner stated that bilateral adduction was limited such that the Veteran could not cross her legs.  He stated that the ROM study was based on the degree at which pain began.  He described functional loss as being unable to squat and kneel.  He stated that there was pain with weight-bearing and upon palpation of soft tissue.  The Veteran was able to perform repetitive use testing without additional ROM loss.  The examiner declined to estimate additional motion loss following repetitive use over time.  For additional factors contributing to disability, the examiner reported less movement due to pain and adhesions.  Muscle strength was complete (5/5) for both hips.  The examiner reported that there was no ankylosis.  He noted that the Veteran constantly used a cane due to hip and knee pain.  For functional impact, he reported that the Veteran was unable to stand and walk for prolonged periods.  He confirmed that there was evidence of pain on passive ROM and in a non-weight bearing position.    

Based on the evidence, the Board concludes that, since the April 1, 2009 effective date of the award of service connection, a 10 percent rating for right hip osteoporosis and osteopenia is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5252.  In all other respects, higher initial ratings for right and left hip disabilities are not warranted.   

Regarding right hip osteoporosis and osteopenia, the November 2010 private medical records include an X-ray report confirming mild arthritis of the right hip and assessment of bilateral hip pain.  The June 2009 VA examination report is conflicting as to the presence of right hip pain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that right hip pain is shown since the effective date of the award of service connection.  38 C.F.R. §§ 4.3, 4.7.  In this regard, the Board points out that 38 C.F.R. § 4.59 provides in pertinent part: "The intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2017).  As recently discussed by the Court, 38 C.F.R. § 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Petitti v. Shinseki, 27 Vet. App. 415, 424 (2015).  In Petitti, the Court held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Id. at 425.  As right hip arthritis is established by X-ray and associated pain is reported, the Board finds an initial 10 percent rating for painful motion of the right hip is warranted since the April 1, 2009 effective date of the award of service connection.  38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5252.

The Board finds that the evidence otherwise weighs against assignment of an initial rating in excess of 10 percent for either hip; and prior to June 2, 2017, separate compensable ratings under DCs 5251 and 5253.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  Prior to June 2, 2017, the ROM studies do not show limitation of extension, limitation of flexion to 30 degrees, or limitation of adduction or limitation of rotation in either hip.  (See June 2009 examination report; November 2010, December 2010 and September 2012 private medical records).  
In reaching this determination, the Board has considered the Veteran's functional hip impairment due to pain, decreased range of motion, excess fatigability, and disturbance of locomotion.  In this regard, the Veteran's primary complaint was hip pain with activity.  She is now in receipt of separate 10 percent initial ratings for pain in each hip since the April 1, 2009 effective date of service connection.  38 C.F.R. §§ 4.59, 4.71a, DC 5252.  The medical evidence does not reflect functional loss in either hip beyond what is already contemplated by the 10 percent ratings assigned for each hip on the basis of painful motion prior to June 2, 2017.  (See June 2009 VA examination report; November 2010, December 2010 and September 2012 private medical records).  

The Board has considered the Veteran's reports of an increased severity in her bilateral hip disability prior to June 2, 2017.  In this case, June 2, 2017 is the first date that it is factually ascertainable that the Veteran had separately compensable motion loss in each hip.  (See June 2009 examination report; November 2010, December 2010 and September 2012 private medical records).  By contrast, the Veteran's prior reports of increased hip disability are generalized.  The Board places greater probative weight on clinical reports due to their objectivity and expertise by the examining clinicians.  Id.; See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board may weigh evidence on factors such inherent plausibility and consistency with additional evidence).  Consequently, the Board declines to assign initial ratings in excess of 10 percent or separate ratings for right or left hip motion loss prior to June 2, 2017 based upon the Veteran's reports of generalized increased hip pain during activity, flare-ups, or interference with sitting, standing movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253.  

From June 2, 2017, the ROM studies do not show either thigh flexion being more closely limited to 30 degrees or limitation of abduction beyond 10 degrees to warrant initial ratings in excess of 10 percent.  See June 2017 VA examination report.  Id.; 38 C.F.R. § 4.71a, DCs 5252, 5253.  The medical and lay evidence does not warrant a finding that greater motion loss is present when considering functional impairment from June 2, 2017.   38 C.F.R. §§ 4.40, 4.45, 4.59; Caluza, 7 Vet. App. 498, 510-11.  At the June 2017 VA examination, the examiner noted abnormal ROM caused functional loss in an inability to squat or kneel.  He described functional loss from disturbance of locomotion, interference with standing and less movement due to pain.  The currently assigned ratings contemplate such motion loss for each hip.  Id.; 38 C.F.R. § 4.71a, DC 5251, 5252, 5253.  

The Board has also considered other potentially applicable rating criteria in connection with the claim for higher initial ratings for the Veteran's bilateral hip disability, but finds that no higher rating is assignable.  Specifically, the Board notes that the evidence does not show ankylosis, flail joint or femur impairment to warrant consideration of DCs 5250, 5254, 5255.  38 C.F.R. § 4.71a, DCs 5250, 5254, 5255.  

Accordingly, in light of all the above, and with resolution of all reasonable doubt in favor of the Veteran, an initial rating of 10 percent rating but no higher for right hip osteoporosis and osteopenia, effective since the April 1, 2009 date of service connection, is granted.  Petitti, supra; 38 C.F.R. §§ 4.59, 4.71a, DC 5252.  The Board concludes that there is no basis for a rating in excess of 10 percent for right and left hip disabilities, to include on the basis of a staged rating pursuant to Fenderson.  Entitlement to a rating in excess of 10 percent for these disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the right and left hip disabilities under consideration at any pertinent point, that doctrine is not for application with respect to this aspect of the appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Shin splints

The Veteran is service-connected for shin splints right and left extremities without knee or ankle impairment pursuant to DCs 5299-5262 with non-compensable ratings.  38 C.F.R. § 4.71a, DCs 5299-5262.  Briefly, the Board observes that the RO initial assigned a rating for bilateral shin splints pursuant to DC 5099-5020 and immediately changed it to separate ratings for each lower extremity pursuant to DC 5299-5262.  Id.  For background purposes, shin splints are also known as medial tibial stress syndrome and refer to pain along the shin bone (tibia) - the large bone in the front of the lower leg.  See "Diseases and Conditions, Shin Splints, Overview," Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/shin-splints/home/ovc-20215288.  

Shin splint disability does not have a specific DC listed in the Rating Schedule.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a DC for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, DC 5299 denotes an unlisted condition of the musculoskeletal system, and the RO determined that the rating criteria most analogous to the Veteran's service-connected bilateral shin splints are encompassed under DC 5262 for tibia and fibula, impairment for the entire appeal period.  

Under DC 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2017).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Here, because, as discussed below, limitation of motion is factor in assessing the severity of each disability under consideration, the Board has also considered the diagnostic criteria for evaluating limitation of motion of the knees and ankles.  
Standard range of knee motion is from 0 degrees on extension to 140 degrees on flexion, whereas standard range of ankle motion is from 0 to 20 degrees on dorsiflexion, and from 0 to 45 degrees on dorsiflexion.  38 C.F.R. § 4.71, Plate II.  

Under DC 5261, a rating of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the knee to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Under DC 5271, a 10 percent rating is assignable for moderate limitation of ankle motion, and a maximum 20 percent rating is assigned for marked limitation of ankle motion.  The Board notes that the Veteran is currently in receipt of 10 percent ratings for each knee under DC 5260 for limitation of knee flexion.  

In June 2009, the Veteran was afforded a general VA medical examination.  She reported bilateral midanterior shin pain beginning in 1992 or 1993.  Currently, she did not have bothersome shin pain unless she walked for prolonged distances or jogged.  It was located in the midshaft of the bilateral tibia.  Generally, her shin pain was 0/10, but could increase to 5-6/10 with walking.  It was achy.  She denied swelling.  She stated that she could walk three to four miles before having to rest.  Her shin did not limit her ability to stand.  Her activities of daily living were not affected, but her work was affected due to increased pain.  Clinical evaluation showed a normal gait without obvious deformity in either leg.  There was mild tenderness to palpation along the anterior mid-tibia bilaterally.  Strength was complete 5/5 and distal sensation was intact.  No swelling was observed.  Skin and vascular changes were not found.  The examiner listed an assessment of bilateral shin splints.  

In March 2015, the Veteran reported that her shin splints were productive of objective evidence of pain and limited motion and movement.  She had extreme pain from walking or standing for prolonged periods.  During flare-ups, she could not use stairs. 

At the November 2015 hearing, the Veteran reported that shin splints limited her from performing many physical activities due to pain.  Her shins were always tender.  She reported that she limited her activities due to shin pain and other disabilities, including service-connected bilateral hip and bilateral knee disabilities.  

In June 2017, the Veteran was afforded a VA examination.  The examiner listed a diagnosis of bilateral chronic shin splints.  Currently, the Veteran had anterior tibia pain with prolonged standing and walking.  During clinical evaluation, the examiner reported that the Veteran had bilateral shin splints, otherwise known as medial tibia stress syndrome, affecting both legs.  It was productive of anterior tibia pain bilaterally, but it did not affect ROM of either the knee or ankle.   

The Veteran contends compensable ratings are warranted for bilateral shin splints.  The VA examinations reports weigh against a finding that she has motion loss or painful joint motion in either the ankle or knee attributable to shin splints as opposed to the separately rated bilateral meniscus tear disabilities.  See June 2009 and June 2017 VA examination reports; see also 38 C.F.R. § 4.14.  Rather, there is not any evidence of malunion of the tibia or fibula or of slight knee or ankle disability to warrant a finding of limited or painful joint motion due to shin splints.  38 C.F.R. § 4.59; see Burton, supra.  The demonstrated shin splint disability is manifested by shin pain with prolonged standing or strenuous activity and without joint involvement.  Such impairment is encompassed by the criteria for a 0 percent rating.  

The Board has also considered whether a higher rating would be warranted if rated analogous to muscle injury instead.  However, under the rating criteria for muscle injury of the leg, a compensable rating would require at least moderate muscle injury.  See 38 C.F.R. § 4.73, DCs 5310-5312.  In this case, objective findings during the June 2009 and June 2017 VA examinations revealed normal muscle strength testing for both lower extremities and there was no clinical evidence suggesting muscle impairment.  Thus, the evidence weighs against any finding of moderate muscle disability attributable to shin splints in either lower extremity.  

For all the foregoing reasons, the Board concludes that entitlement to a compensable initial rating for right and left shin splints must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a compensable rating for the right and left shin splint disabilities under consideration at any pertinent point, that doctrine is not for application with respect to this aspect of the appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


C.  Migraine headaches

The Veteran is service-connected for migraines headaches, currently rated as 10 percent disabling prior to June 2, 2017 and 30 percent disabling thereafter.  38 C.F.R. § 4.124a, DC 8100.  

Under DC 8100, migraines are rated as follows: a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating".  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

At the June 2009 VA general medical examination, the Veteran reported having moderately severe headaches that occur about twice a month.  They were bilateral and retroorbital and may last a day.  She tended to lie down in a dark place and sleep for relief.  She denied taking any medication.  She believed stress triggered her headaches.  She denied being incapacitated from headaches, but reported that they reached an eight level of severity.  Clinical evaluation was unremarkable for any related neurological abnormality.  The examiner diagnosed migraine headaches without aura.  

September 2010 VA treatment records reflected that the Veteran reported an increasing frequency in migraines.  No pertinent clinical findings were made.  The clinician assessed migraines and advised taking Imitrex and consuming regular meals.  

In March 2015, the Veteran reported that her service-connected migraine headaches were of a severity approximating prostrating attacks occurring several times per month over a period of several months.  They subsided with lessened activity and stress, but continued to occur.  During migraine episodes, she was extremely incapacitated from performing regular chores, activities and school.  

At the November 2015 hearing, the Veteran asserted that her headaches were more severe than had been recorded at the June 2009 VA examination.  She believed the frequency of her headaches was more than five times per month.  Recently, she reported having a couple of headaches per week.  She indicated that they caused her to miss a semester or two of school.  During each episode, she had to rest for a few hours before resuming activity.  She had less severe residual headache pain afterwards.

September 2016 VA treatment records reflected that the Veteran complained about migraine headaches.  However, in a hypertension questionnaire, she denied any new recurrent or intractable headaches.  

November 2016 VA treatment records showed that in a hypertension questionnaire, the Veteran responded yes as to whether she had new recurrent or intractable headaches.  The clinician noted that the Veteran had a follow-up appointment to discuss her migraines that were getting worse and lasting longer.  

January 2017 VA treatment records showed that in a hypertension questionnaire, the Veteran responded no as to whether she had new recurrent or intractable headaches.  

In May 2017, she responded yes as to whether she had new recurrent or intractable headaches on the same questionnaire.  

On June 2, 2017, the Veteran was afforded a VA headache examination.  The examiner listed a diagnosis of tension headaches.  The examiner noted that the Veteran reported her medication for back pain helped with her headaches.  She had a prescription for Sumatriptan specifically for headaches, but denied taking it.  The headache symptoms were listed as constant head pain and pain on both sides of the head.  It lasted less than a day and affected both sides of the head.  She described it as starting in the neck and moving to the back of her head and then aching behind both eyes.  The clinician affirmed that the Veteran had characteristic prostrating attacks of headache pain.  However, he indicated that they were not productive of severe economic inadaptability.  He reported that the headaches affected the Veteran's ability to work.  He cited reports of disabling or prostrating headaches occurring more often in the past two years that the Veteran related to stress or loss of family members.  The Veteran reported severe headaches once a week throughout the evening.  She took musculoskeletal pain medication and rested.  She reported that she had severe headache pain once a week that would preclude work tasks.  The examiner summarized that the Veteran described tension headaches, but noted that VA treatment records reflect migraine treatment with Sumatriptan.  He noted her reports of tension headaches with a mild to moderate intensity, bilateral, nonthrobbing headache without other associated features.  She reported having increased headaches with a severe one occurring once a week, almost always in the evening.  

Turning to review of the evidence, the applicable rating criteria, DC 8100, provide ratings based on whether the headaches are of a prostrating nature and their frequency.  38 C.F.R. § 4.124a, DC 8100.  

In this particular case, the Board resolves reasonable doubt to find the Veteran's migraine headaches have more closely approximated the 30 percent rating criteria from April 2, 2009, the effective date of service connection.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100.  The June 2009 VA examination report is inconsistent as to the occurrence of prostrating headaches.  Although the Veteran denied incapacitation from headaches, she reported having to lie down in a dark area for rest.  The Board considers the reports of bed rest to be tantamount to prostrating headaches.  At November 2015 hearing, the Veteran challenged the accuracy of the headache descriptions recorded in the June 2009 VA examination report.  (November 2015 Hearing transcript, p. 43).  She asserted that she typically had prostrating attacks lasting a few hours, two to three times per week.  (November 2015 Hearing transcript, p. 46).  Her reports indicate that such a prostrating headache attack frequency had been present for some time.  Id.  Given the 2015 reports and assertions that the June 2009 VA examination report is inaccurate, the Board resolves reasonable doubt in the Veteran's favor to grant a 30 percent rating for migraine headaches from April 2, 2009, the effective date of service connection.  

A rating in excess of 30 percent for migraine headaches is not warranted.  38 C.F.R. § 4.124a, DC 8100.  The Board considers the June 2017 VA examiner's assessment that severe economic inadaptability was not present highly probative due to the VA's examiner's expertise and clinical review of the record.  Caluza, supra.  The June 2009 VA examination report and VA treatment records are not otherwise persuasive to show that the frequency and severity of the Veteran's prostrating headaches more closely approximated severe economic inadaptability.  VA treatment records from 2016 and 2017 include varying reports of new recurrent or intractable headaches in hypertension questionnaires.  These varying headache reports on their face are suggestive of a less than "very frequent" occurrence for completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.  

The Board has also considered the November 2015 hearing report that the prostrating effects of the headaches lasted a few hours and significantly interfered with school (November 2015 Hearing transcript, p. 47).  Her November 2015 reports are generally consistent with the June 2017 reports concerning the presence of prostrating headaches occurring once a week in the evening.  Again, the June 2017 VA examiner reviewed the entire record and assessed that the headaches would affect the Veteran's ability to work, but were not productive of severe economic inadaptability.  This inference is plausible particularly in light of the Veteran's reports that her headaches almost always took place in the evening and subsided with rest.  Caluza, supra.  

For all the foregoing reasons, the Board finds that an initial schedular 30 percent rating for the Veteran's migraine headaches is warranted from the April 1, 2009 effective date of the award of service connection and that a rating in excess of 30 percent must be denied.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award an initial 30 percent schedular rating for the period indicated, but finds that the preponderance of the evidence is against assignment any higher rating at any point pertinent to this appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

D.  Cervical spine

The rating for the Veteran's degenerative joint disease of the cervical spine has been assigned under DC 5237-5242 (referencing both degenerative arthritis and IVDS, respectively).  See 38 C.F.R. §§ 4.27, 4.71a, DC 5237-5242 (2017).  Under the applicable criteria, degenerative joint disease of the cervical spine is rated under the General Rating Formula for General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).   

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

Note 2 provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

IVDS is rated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In June 2009, the Veteran was afforded a VA general medical examination.  She stated that she had been diagnosed with arthritis in her neck and had neck pain of an 8-9/10 severity on a daily basis with flares of pain to 10/10 severity.  She stated that the pain was localized in the bilateral posterior neck and moved to the bilateral trapezius muscles and shoulders.  She had occasional numbness in her upper extremities with the left being greater than the right.  She had flare-ups approximately one to two times per week.  However, she stated that her daily activities are not limited and denied any history of unsteadiness or falls.  She denied any surgical history.  Clinical evaluation showed tenderness to palpation along the paraspinous musculature bilaterally.  Deep tendon reflexes (DTRs) were 2/4 in the triceps and biceps.  Tenderness of the bilateral trapezius muscles was noted.  Distal sensation was intact and there were no palpable muscles spasms.  Cervical spine ROM was flexion to 45 degrees with endpoint pain.  Extension was to 45 degrees with pain beginning at 30 degrees.  Right and left rotation was to 80 degrees with complaints of endpoint pain bilaterally.  Right and left lateral flexion was to 30 degrees with complaints of endpoint pain bilaterally.  The examiner reported that the Veteran did not exhibit increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  However, the Veteran reported increased pain from repetitive motion testing.  The examiner reported full (5/5) motor strength.  X-rays of the cervical spine confirmed degenerative changes.  The examiner diagnosed cervical degenerative joint disease.   

August 2010 VA treatment records showed that the Veteran sought chiropractic treatment for neck pain.  She described constant neck pain of 10/10 severity.  The chiropractor noted neck pain improvement to 5/10 severity following chiropractic treatment.  

September 2010 VA treatment records reflect that the Veteran had an improvement in neck pain following chiropractic treatment.  The clinician assessed chronic neck pain and recommended that the Veteran take gabapentin on a regular basis.  

September 2010 VA chiropractor records reflect that the neck and upper shoulders were the greatest source of pain for the Veteran.  The chiropractor noted constant neck pain of a 10/10 severity.  

November 2010 private medical records from Dr. C reflect that the Veteran sought orthopedic treatment for pain in multiple joints, include the neck.  Clinical evaluation showed tenderness to the paraspinalis musculature.  The Veteran had full cervical spine ROM, but pain was noted with flexion, extension, lateral tilts and rotation.  Pain was also noted for rotation bilaterally.  Sensation was intact to both upper extremities.  The Veteran had full radial pulses.  Tinel and Phalens sign were positive at both wrists.  Tinel sign was positive at both elbows.  DTRs of the biceps, triceps and brachioradiais were brisk at 2/4 bilaterally.  There was negative Adson's and Wright sign bilaterally.  Several muscles were listed as +4/5 strength.  Hoffman test was negative.  Grip was +4/5.  X-rays of the cervical spine showed reversed lordosis with DDD.  Dr. C assessed reversed lordosis of the cervical spine and muscle spasm, cervical spine degenerative disc disease (DDD), radiculopathy to the upper extremity, pain and strain.  

December 2010 private medical records from Dr. C. include cervical spine MRI results.  The cervical spine clinical findings were substantially similar to those reported in November 2010.  

August 2012 private medical records from Dr. C showed that the Veteran was recommended for injections following the December 2010 consultation.  She had not followed up until now.  Examination of the cervical spine showed point tenderness to the cervical paraspinalis musculature.  Clinical evaluation was substantially similar to findings recorded in November 2010.  Dr. C continued the November 2010 assessment and recommended obtaining updated cervical spine MRIs and nerve conduction studies for both upper extremities.  MRI of the cervical spine showed degenerative changes resulting in mild spinal canal stenosis and bilateral foraminal narrowing.  

September 2012 private medical records from Dr. C. include a clinical evaluation of the cervical spine that was substantially similar to November 2010 report.  Electromyography (EMG) study of the bilateral upper extremities showed mild bilateral median mononeuropathies at the wrist.  Dr. C continued the November 2010 assessment for the cervical spine.  

August 2013 VA treatment records included complaints about neck pain and stiffness.  Clinical evaluation did not include any findings pertinent to the cervical spine.  

October 2013 VA orthopedic clinic records showed that the clinician suspected cervical radiculopathy from the Veteran's description of pain affecting her shoulder region.  

December 2013 VA treatment records included reports of chronic neck pain with degenerative joint disease and cervical radiculopathy.  The clinician noted pain at the base of neck radiating to the left head and shoulder and down her arm.  The Veteran described it occasionally being of a stinging, burning quality.  Clinical evaluation of the neck was notable for unspecified decreased ROM, thoracic kyphosis and tenderness to the left cervical and trapezius muscles.  Neurological evaluation was notable for decreased strength (4/5) of the left triceps and biceps.  The clinician assessed neck pain related to DJD of the cervical spine.  

January 2014 VA orthopedic clinic records reflected that the Veteran was seen for bilateral shoulder pain.  However, the Veteran's primary complaint was neck stiffness.  Relevant clinical evaluation showed full (5/5) strength in both hands and no biceps pain.  The clinician referred the Veteran to primary care to evaluate her neck pain.  

August 2014 VA treatment records note a past medical history of chronic neck pain with DJD and cervical radiculopathy from the August 2009 MRI.  The Veteran continued to have neck pain with occasional numbness in the right finger and arm, particularly with prolonged driving.  She denied weakness.  Clinical evaluation showed the neck to be grossly normal.  Neurological examination showed normal strength, reflexes and sensation bilaterally.  Bilateral grip was within normal limits (wnl).  DTR were complete and equal for both arms.  The clinician assessed neck pain and occasional right upper extremity numbness that was not lifestyle limiting.  She recommended conservative care.  

December 2014 VA treatment records showed that the Veteran complained about neck and shoulder pain radiating into both arms for the past two to three weeks.  Neurological evaluation showed full motor strength in both upper extremities with sensation intact to touch and pain.  No specific assessment for the cervical spine was given.  

In March 2015, the Veteran reported that she had constant extenuating pain and soreness in her neck.  

May 2015 VA treatment records reflect that the Veteran was counseled on pain medication for joints, including her neck.  Clinical evaluation showed full motor strength in both upper extremities and sensation intact to touch and pain.  

At the November 2015 hearing, the Veteran reported that her cervical spine disability had become worse.  She had constant pain in her neck and the top part of her shoulders.  She reported having difficulty turning her neck.  She occasionally used a neck brace with some relief.  She had trouble driving because of difficulty turning her neck.  Physical therapy was partially helpful, but did not result in sustained improvement.      

November 2016 VA treatment records reflect that the Veteran reported a 4/10 primary pain affecting multiple joints, including her neck.  The clinician noted the Veteran would discuss her neck pain at the next primary care consultation.  

In June 2017, the Veteran was afforded a VA orthopedic examination.  The examiner listed diagnoses of cervical strain and degenerative arthritis of the spine.  Currently, she reported bilateral posterior cervical pain, increased with overhead work and repetitive motion.  She denied a history for surgery or radicular symptoms.  Cervical spine ROM was flexion to 15 degrees.  Extension was to 20 degrees.  Right and left lateral flexion was to 10 degrees.  Right and left lateral rotation was to 30 degrees.  The examiner stated that the ROM was based on the point at where pain begins.  He reported functional loss as being unable to engage in overhead work and noted functional loss from pain on all cervical spine planes of motion.  He observed bilateral muscular tenderness of the neck.  The Veteran was able to perform repetitive use testing with three repetitions without further motion loss.  He indicated that it would be speculative to report additional functional loss with repetitive use over time in terms of degrees due to an inability to observe the Veteran.  He reported that there was not guarding or muscle spasm of the cervical spine.  He listed the additional factors contributing to disability as less movement due to pain and adhesions and increased pain with overhead work.  Muscle strength testing was normal (5/5) in all upper extremity muscles.  All upper extremity reflexes were normal (2+).  Sensory findings in both upper extremities were normal.  The examiner reported that the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  No additional neurological abnormalities were found.  The examiner reported that cervical spine IVDS was not found.  He again reported that the neck disability would prevent the Veteran from engaging in overhead work.  He confirmed that there was pain on passive ROM testing and use in non-weight bearing positions.  

Prior to June 2, 2017, the above evidence reflects that the Veteran's degenerative arthritis of the cervical has been manifested by neck pain, stiffness, and painful and limited motion of the cervical spine.  In the private medical records, Dr. C listed an impression of cervical spine reversed lordosis and muscle spasms.  This clinical report is facially contemplated by the 20 percent rating criteria under the General Rating Formula.   38 C.F.R. § 4.71a, DC 5237.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of the service-connected cervical spine disability more closely approximated the criteria for a 20 percent rating under the General Rating Formula from the April 1, 2009 effective date of the award of service connection.  Id.  

The earliest date that it is factually ascertainable that the Veteran's cervical spine disability warranted at least a 30 percent rating is June 2, 2017 (the date of the June 2017 VA examination).  Prior to June 2, 2017, the Veteran's cervical spine symptoms were not shown to be so disabling as to actually or effectively result in limitation of flexion to 15 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 30 percent) for limitation of cervical spinal motion under the General Rating Formula.  The only specific ROM study from June 2009 showed cervical spine flexion to 45 degrees with endpoint pain, and there were no additional limitations with repetitive motion.  The Veteran's reports during this period concern generalized neck pain.  Although she reported increased neck pain at times, it is unclear when the more severe symptomatology began following the June 2009 VA examination.  The additional VA treatment records and private medical records refer to either unspecified cervical spine motion loss or full cervical motion with pain.  (See private medical records form November 2010, December 2010, August 2012 and September 2012; VA treatment records from December 2013).  Consequently, the Board declines to assign an initial rating in excess of 20 percent for cervical spine motion loss based upon the Veteran's reports of generalized increased neck pain during activity, flare-ups, or interference with head turning movements and the like prior to June 2, 2017.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253.


Effective June 2, 2017, the Veteran is in receipt of a 30 percent rating for her cervical spine disability.  A 30 percent rating under the General Rating Formula is the maximum schedular rating for limitation of motion of the cervical spine.  Hence, the regulations pertaining to functional loss due to pain and other factors (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application from June 2, 2017.  See Johnston, 10 Vet. App. at 85.  A higher rating under the General Rating Formula requires some form of ankylosis of the cervical spine.  However, there is no evidence of the Veteran's cervical spine being fixed in position or ankylosed, and the absence of ankylosis was specifically noted during the June 2017 VA examination.  In addition, there is no evidence of IVDS affecting the cervical spine that has required bed rest prescribed by a physician and treatment by a physician.

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of cervical spine disability would result in a higher rating, pursuant to Note (1) of the General Rating Formula.  The September 2012 EMG study and June 2017 clinical neurological evaluation heavily weighs against a finding of separately compensable neurological impairment attributable to cervical radiculopathy.  Review of the lay statements occasionally reference upper extremity sensory disturbance, but the primary complaint is neck pain.  The Board notes that Dr. S's private medical records and VA treatment records include cervical radiculopathy as an assessment.  However, the Veteran has a complex disability picture with separately rated service-connected bilateral shoulder disabilities and from the September 2012 EMG, bilateral wrist mononeuropathy. https://medlineplus.gov/ency/article/000438.htm (describing shoulder tendinitis and involved upper extremity symptoms of pain and weakness).  The evidence of compensable symptoms attributable to cervical radiculopathy, as opposed to other disorders such as shoulder disabilities or wrist mononeuropathy, is not otherwise well delineated in the medical records.  (See private medical records from November 2010, December 2010, August 2012 and September 2012; VA treatment records from 2010 to 2016).  In light of the above, the Board declines to assign an additional rating for neurological manifestations of degenerative joint disease of the cervical spine.  38 C.F.R. § 4.71a, DC 5237, Note 1.  

For all the foregoing reasons, the Board finds that an initial schedular 20 percent rating but no higher for the Veteran's degenerative joint disease of the cervical spine is warranted from the April 1, 2009 effective date of the award of service connection, and that a rating in excess of 30 percent from June 2, 2017 must be denied.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award an initial 20 percent rating for the period indicated, but finds that the preponderance of the evidence is against assignment any higher rating at any pertinent point..  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

E.  Additional considerations for all disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's right and left hip osteoporosis and osteopenia,  bilateral shin splints, migraine headaches or degenerative joint disease of the cervical spine disabilities have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's right and left hip osteoporosis and osteopenia, bilateral shin splints, migraine headaches and degenerative joint disease of the cervical spine disabilities at all pertinent points.  The rating schedule fully contemplates the symptoms associated with each disability, to include limited range of motion, functional loss, and pain, and there are no additional symptoms or manifestations of her disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of each disability under consideration.  
The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as to render the schedular rating criteria for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.



ORDER

An initial 10 percent rating for right hip osteoporosis and osteopenia,  from April 1, 2009, is granted, subject to the legal authority governing the payment of compensation.

An  rating in excess of 10 percent for limitation of extension, right hip osteoporosis and for right thigh impairment, osteoporosis is denied. 

An initial rating in excess of 10 percent for osteoporosis and osteopenia of the left hip prior to June 2, 2017, and for  limitation of extension, left hip osteoporosis and for impairment of thigh, left hip osteoporosis from June 2, 2017,is denied.  

An initial ,compensable rating for bilateral shin splints is denied.  

An initial 30 percent rating for migraine headaches,  from April 1, 2009 is granted,  subject to the legal authority governing the payment of compensation.

An initial rating in excess of 30 percent for migraine headaches is denied.	

An initial, 20 percent rating for degenerative joint disease of the cervical spine from April 1, 2009 is granted, subject to the legal authority governing the payment of compensation.

An initial rating in excess of 30 percent for degenerative joint disease of the cervical spine from June 2, 2017 is denied.	






______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


